MEMORANDUM **
Mark Edward Balint appeals the thirty month sentence imposed following his guilty plea conviction for armed robbery in violation of 18 U.S.C. § 2113(a). Balint contends he is entitled to a downward departure for aberrant behavior under U.S.S.G. § 5K2.20. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
A district court’s discretionary refusal to depart from a prescribed sentencing guideline range is unreviewable on appeal unless the district court rested its decision on an erroneous belief that it lacked the authority to do so. See United States v. Rivera-Sanchez, 222 F.3d 1057, 1064 (9th Cir.2000). The district court properly exercised its discretion, and sentenced Balint within the applicable guideline range. Therefore, we lack jurisdiction to review the sentence. Id.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.